Mr. Justice McGowan,
dissenting. It is manifest that the description of the property mortgaged was not set out with care and particularity. There were three stores on lot No. 733, in the plan of the town, all belonging to the same person, but used entirely separate from each other. Without going into the argument, I incline to think that the whole lot in the plan was referred to merely to indicate the general locality of the property mortgaged ; and that the parties intended to place under the mortgage only so much of that lot as belonged to the separate lot “whereon is situated the two story building formerly used and occupied by W. C. Gerald as a store house.” Or, at least, there is so much doubt about it, that, in the interest of justice, the parties should have an opportunity to try the question in an issue framed for that purpose.